The appeal is from a judgment of conviction of murder in the second degree, with punishment fixed at imprisonment for a period of twenty-five years. The appeal is on the record without bill of exceptions. Charges refused to defendant and denial of his motion for new trial are therefore not here reviewable. Preston v. State, 231 Ala. 285, 164 So. 571; Battle v. Wright, 217 Ala. 354, 116 So. 349; City of Birmingham v. Chambless, 222 Ala. 249, 132 So. 313.
There is no error in the record proper. Let the judgment stand affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur. *Page 265